Per curiam.
Merlin H. Holland, a member of the State Bar of Georgia, was, on September 22, 1983, found guilty of the offense of false swearing *429under Count 2 of Indictment 83-R-144, Dougherty County Superior Court. Holland was sentenced to five years, 1 to serve and 4 on probation. Standard 66 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia provides: “Final conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment. The record of final conviction in any jurisdiction based upon a guilty plea or upon a verdict of guilt shall be conclusive evidence of such conviction and of infraction of this rule and shall be admissible in proceedings under these disciplinary rules . . . .”
Decided October 17, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, George E. Hibbs, Assistant General Counsel State Bar, for State Bar of Georgia.
Daniel MacDougal III, for Holland.
Rule 4-106 of State Bar of Georgia provides: “An appeal of a conviction, in any jurisdiction, of any felony or misdemeanor involving moral turpitude shall not divest the State Disciplinary Board of jurisdiction to order a hearing before itself or a special master appointed by the Supreme Court requiring the convicted attorney to show cause why he should not be suspended during the appeal . . . .”
The Special Master found as a matter of fact that Holland had been convicted of a crime involving moral turpitude and filed his recommendation with the Supreme Court of Georgia recommending that respondent be suspended from the practice of law pending his appeal pursuant to State Bar Rule 4-106.
We have reviewed the file and accept, concur in and adopt the recommendation of the Special Master.
We hereby order that Respondent Holland be suspended from the practice of law pending the final disposition of his appeal.

All the Justices concur.